By the Court.
— The act of Assembly lays down the rule, and is positive. The case in Barnes is not repugnant to this opinion. In that case, the costs were not taxed; the judgment was not complete; we may stay execution until the judgment is complete, by the taxation of costs, but not to give time to put in bail, for that would be delaying it by reason of the writ of error.
Rule refused.
The next day recognizance was taken. The court, as to the sum, adopted the English practice, and required double the annual rent, or profit of the land; and also double the costs. — In this case, g276 in all.(a)

 Burr. 2501. lHalst. 473.